Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1 – 20 have been examined.

Claim Objections
Claim 9 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim must have the claims linked in the alternative, i.e. “claim 1 or claim 4.”  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Applicant’s claims are directed toward an autonomous bicycle including a system using gyroscopes and/or IMU sensors for controlling motion and balance. The mechanism by which this motion and balance control is effected is .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with errors causing indefiniteness. The following errors are exemplary, and not intended to be an exhaustive listing:
Claim 1 recites “like a gyroscope.” This renders the claims indefinite because the claims include elements not actually disclosed (those encompassed by "like"), thereby rendering the scope of the claims unascertainable.  See MPEP § 2173.05(d).
Claim 1 recites “the specific pickup location” and “the specific drop-off location.” There is insufficient antecedent basis for these limitations in the claims.
Claim 1 recites “may involve” and “can provide.” Limitations preceded by the words “may,” “can,” or similar render the claims indefinite as it is unclear if the limitations are required or optional.
Claims 4 and 6 recite “an autonomous bicycle” and then state the bicycle can be a different type of vehicle, i.e. tricycle, go-cart, etc. A vehicle can either be a bicycle or these other types of vehicle, not both.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yao et al. (8,899,366) disclose an electromagnet control system for an electric bicycle;
Shankwitz et al. (9,310,808) disclose an apparatus and method for autonomous control and balance of a vehicle;
Turner (2009/0181826) discloses an electric bicycle with a personal digital assistant.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN DANIEL WALTERS whose telephone number is (571)272-8269. The examiner can normally be reached M-F, 8 am - 5 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JOHN D WALTERS/               Primary Examiner, Art Unit 3618